Exhibit 10.1
 
 
CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. §§ 200.80(b)(4) AND
240.24B-2.  PORTIONS OF THIS AGREEMENT CONSISTING OF ASTERISKS SURROUNDED BY
BRACKETS (I.E. [***]) HAVE BEEN REDACTED AND SUCH REDACTED PORTIONS HAVE BEEN
SEPARATELY FILED WITH THE SECURITIES AND EXCHANGE COMMISSION
 
STOCK PURCHASE AGREEMENT
 
This Stock Purchase Agreement (this “Agreement”) is dated as of November 3,
2011, by and among AtheroNova Inc., a Delaware corporation (the “Company”), and
OOO CardioNova, a Russian corporation and a subsidiary of OOO Maxwell Biotech
Group, having its principal office at Bolshaya Yakimanka 1, Suite 329, Russia,
119180 (the “Purchaser”).
 
RECITALS
 
A.           The Company and the Purchaser are executing and delivering this
Agreement in reliance upon the exemption from securities registration afforded
by Section 4(2) of the Securities Act of 1933, as amended (the “Securities
Act”), and Rule 506 of Regulation D (“Regulation D”) as promulgated by the
United States Securities and Exchange Commission under the Securities Act.


B.           The Purchaser wishes to purchase, and the Company wishes to sell,
upon the terms and conditions stated in this Agreement, that aggregate number of
shares of the Company’s Common Stock, par value $0.0001 per share (the “Common
Stock”), having a value of up to $267,000 as determined in this Agreement
(referred to herein as the “Shares”), at a per share price of $0.97 (the “Share
Price”).


NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and the Purchaser hereby
agree as follows:
 
ARTICLE I.
DEFINITIONS
 
1.1           Definitions.  In addition to the terms defined elsewhere in this
Agreement, for all purposes of this Agreement, the following terms shall have
the meanings indicated in this Section 1.1:
 
“Action” means any action, suit, inquiry, notice of violation, proceeding
(including any partial proceeding such as a deposition) or investigation pending
or, to the Company’s Knowledge, threatened in writing against or affecting the
Company or any of its properties before or by any court, arbitrator,
governmental or administrative agency, regulatory authority (federal, state,
county, local or foreign), stock market, stock exchange or trading facility.
 
“Affiliate” means, with respect to any Person, any other Person that, directly
or indirectly through one or more intermediaries, Controls, is controlled by or
is under common control with such Person.
 
“Business Day” means a day, other than a Saturday or Sunday, on which banks in
Irvine, California are open for the general transaction of business.
 
“Board of Directors” means the Board of Directors of the Company.
 
“California Courts” means the state and federal courts sitting in the County of
Los Angeles, California.
 
“Closing” means each of the Initial Closing and the Subsequent Closing.
 
“Closing Date” means each of the Initial Closing Date and the Subsequent Closing
Date.
 
 
 

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. §§ 200.80(b)(4) AND
240.24B-2.  PORTIONS OF THIS AGREEMENT CONSISTING OF ASTERISKS SURROUNDED BY
BRACKETS (I.E. [***]) HAVE BEEN REDACTED AND SUCH REDACTED PORTIONS HAVE BEEN
SEPARATELY FILED WITH THE SECURITIES AND EXCHANGE COMMISSION
 
“Commission” means the United States Securities and Exchange Commission.
 
“Common Stock” has the meaning set forth in the Recitals, and also includes any
securities into which the Common Stock may hereafter be reclassified or changed.
 
“Common Stock Equivalents” means any securities of the Company which would
entitle the holder thereof to acquire at any time Common Stock, including,
without limitation, any debt, preferred stock, rights, options, warrants or
other instrument that is at any time convertible into or exchangeable for, or
otherwise entitles the holder thereof to receive, Common Stock or other
securities that entitle the holder to receive, directly or indirectly, Common
Stock.­
 
“Company Deliverables” has the meaning set forth in Section 2.3(a).
 
“Company Party” has the meaning set forth in Section 4.3(c)(ii).
 
“Company’s Knowledge” (or words of similar import, such as ‘to the Knowledge of
the Company’) means with respect to any statement made to the knowledge of the
Company, that the statement is based upon the actual knowledge of the officers
of the Company having responsibility for the matter or matters that are the
subject of the statement.
 
“Control” (including the terms “controlling”, “controlled by” or “under common
control with”) means the possession, direct or indirect, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract or otherwise.
 
“Disclosure Materials” has the meaning set forth in Section 3.1(f).
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended, or any
successor statute, and the rules and regulations promulgated thereunder.
 
“Initial Closing” has the meaning set forth in Section 2.1.
 
“Initial Closing Date” has the meaning set forth in Section 2.1.
 
“Lien” means any lien, charge, claim, encumbrance, security interest, right of
first refusal, preemptive right or other restrictions of any kind.
 
“Losses” has the meaning set forth in Section 4.3(c).
 
“Material Adverse Effect” means any of (i) a material and adverse effect on the
legality, validity or enforceability of any Transaction Document, (ii) a
material and adverse effect on the results of operations, assets, prospects,
business or financial condition of the Company or (iii) any material adverse
impairment to the Company’s ability to perform in any material respect on a
timely basis its obligations under any Transaction Document.
 
“OTCQB” means the OTC Markets Group electronic interdealer quotation system.
 
“Outside Date” means the date that the joint steering committee approves the
development plan and aggregate budget for the studies pursuant to Section 3.2 of
the that certain license agreement entered into of even date between the Company
and Purchaser.
 
 
2

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. §§ 200.80(b)(4) AND
240.24B-2.  PORTIONS OF THIS AGREEMENT CONSISTING OF ASTERISKS SURROUNDED BY
BRACKETS (I.E. [***]) HAVE BEEN REDACTED AND SUCH REDACTED PORTIONS HAVE BEEN
SEPARATELY FILED WITH THE SECURITIES AND EXCHANGE COMMISSION
 
“Person” means an individual, corporation, partnership, limited liability
company, trust, business trust, association, joint stock company, joint venture,
sole proprietorship, unincorporated organization, governmental authority or any
other form of entity not specifically listed herein.
 
“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.
 
“Purchaser Deliverables” has the meaning set forth in Section 2.3(b).
 
“Purchaser Party” has the meaning set forth in Section 4.3(c)(i).
 
“Registrable Securities” has the meaning set forth in Section 4.3(a).
 
“Required Approvals” has the meaning set forth in Section 3.1(d).
 
“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.
 
“SEC Reports” has the meaning set forth in Section 3.1(f).
 
“Securities Act” means the Securities Act of 1933, as amended, or any successor
statute, and the rules and regulations promulgated thereunder.
 
“Subscription Amount” means the aggregate amount to be paid for the Shares
purchased hereunder at each Closing.
 
“Subsequent Closing” has the meaning set forth in Section 2.2.
 
“Subsequent Closing Date” has the meaning set forth in Section 2.2.
 
“Trading Market” means whichever of the New York Stock Exchange, the American
Stock Exchange, the NASDAQ Global Select Market, the NASDAQ Global Market, the
NASDAQ Capital Market, the OTCQB or the OTC Bulletin Board on which the Common
Stock is listed or quoted for trading on the date in question.
 
“Transaction Documents” means this Agreement, the schedules and exhibits
attached hereto and any other documents or agreements executed in connection
with the transactions contemplated hereunder.
 
“Transfer Agent” means Routh Stock Transfer, Inc., or any successor transfer
agent for the Company.
 
ARTICLE II.
PURCHASE AND SALE
 
2.1           Initial Closing.  Subject to the terms and conditions set forth in
this Agreement, within 30 calendar days of the Outside Date (the actual date
hereinafter referred to as the “Initial Closing Date”) the Company shall issue
and sell to the Purchaser, and the Purchaser shall purchase from the Company,
one hundred fifty-four thousand six hundred thirty-nine (154,639) shares of
Common Stock, for an aggregate purchase price of one hundred fifty thousand
dollars ($150,000.00) (the “Initial Closing”).
 
 
3

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. §§ 200.80(b)(4) AND
240.24B-2.  PORTIONS OF THIS AGREEMENT CONSISTING OF ASTERISKS SURROUNDED BY
BRACKETS (I.E. [***]) HAVE BEEN REDACTED AND SUCH REDACTED PORTIONS HAVE BEEN
SEPARATELY FILED WITH THE SECURITIES AND EXCHANGE COMMISSION
 
2.2           Subsequent Closing.  Subject to the terms and conditions set forth
in this Agreement, within five Business Days of the date (the actual date
hereinafter referred to as the “Subsequent Closing Date”) that Purchaser
acquires all supplies and the Company completes all services set forth on
Exhibit A hereto (the “Drug Supply Expenses”), which exhibit sets forth an
estimate of the costs for the Drug Supply Expenses, the Company shall issue and
sell to the Purchaser, and the Purchaser shall purchase from the Company, the
lesser of that number of shares of Common Stock having an aggregate value based
on the Share Price of (i) one hundred seventeen thousand dollars ($117,000.00)
and (ii) an amount equal to the difference of the actual costs of the Drug
Supply Expenses less one hundred fifty thousand dollars ($150,000.00), for an
aggregate purchase price equal to the value of such Shares based on the Share
Price (the “Subsequent Closing”).
 
2.3           Closing Deliveries.
 
(a)           At each Closing the Company shall issue, deliver or cause to be
delivered to the Purchaser the following (the “Company Deliverables”):
 
(i)           This Agreement, duly executed by the Company;
 
(ii)           One or more stock certificates evidencing the applicable number
of Shares purchased by the Purchaser in such Closing, registered in the name of
the Purchaser; and
 
(iii)           the Compliance Certificate referred to in Section 5.1(f).
 
(b)           At each Closing the Purchaser shall deliver or cause to be
delivered to the Company the following (the “Purchaser Deliverables”):
 
(i)           This Agreement, duly executed by Purchaser; and
 
(ii)           Its Subscription Amount, in United States dollars and in
immediately available funds.
 
ARTICLE III.
REPRESENTATIONS AND WARRANTIES
 
3.1           Representations and Warranties of the Company.  The Company hereby
represents and warrants to the Purchaser that, except as set forth in the
Schedules delivered herewith:
 
(a)           Organization and Qualification.  The Company is duly incorporated,
validly existing and in good standing under the laws of the jurisdiction of its
incorporation, with the requisite power and authority to own or lease and use
its properties and assets and to carry on its business as currently
conducted.  The Company is not in violation of any of the provisions of its
certificate of incorporation or bylaws.  The Company is duly qualified to
conduct business and is in good standing as a foreign corporation in each
jurisdiction in which the nature of the business conducted or property owned by
it makes such qualification necessary, except where the failure to be so
qualified or in good standing, as the case may be, could not have or reasonably
be expected to, have individually or in the aggregate, resulted in a Material
Adverse Effect, and no Proceeding has been instituted in any such jurisdiction
revoking, limiting or curtailing or seeking to revoke, limit or curtail such
power and authority or qualification.
 
 
4

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. §§ 200.80(b)(4) AND
240.24B-2.  PORTIONS OF THIS AGREEMENT CONSISTING OF ASTERISKS SURROUNDED BY
BRACKETS (I.E. [***]) HAVE BEEN REDACTED AND SUCH REDACTED PORTIONS HAVE BEEN
SEPARATELY FILED WITH THE SECURITIES AND EXCHANGE COMMISSION
 
(b)           Authorization; Enforcement; Validity.  The Company has the
requisite corporate power and authority to enter into and to consummate the
transactions contemplated by each of the Transaction Documents to which it is a
party and otherwise to carry out its obligations hereunder and thereunder.  The
execution and delivery of each of the Transaction Documents to which it is a
party by the Company and the consummation by it of the transactions contemplated
hereby and thereby (including, but not limited to, the sale and delivery of the
Shares) have been duly authorized by all necessary corporate action on the part
of the Company, and no further corporate action is required by the Company, its
Board of Directors or its stockholders in connection therewith other than in
connection with the Required Approvals.  Each of the Transaction Documents to
which it is a party has been (or upon delivery will have been) duly executed by
the Company and is, or when delivered in accordance with the terms hereof, will
constitute the valid and binding obligation of the Company enforceable against
the Company in accordance with its terms, except as such enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium,
liquidation or similar laws relating to, or affecting generally the enforcement
of, creditors’ rights and remedies or by other equitable principles of general
application.
 
(c)           No Conflicts.  The execution, delivery and performance by the
Company of the Transaction Documents to which it is a party and the consummation
by the Company of the transactions contemplated hereby or thereby (including,
without limitation, the issuance of the Shares) do not and will not (i) conflict
with or violate any provision of the Company’s certificate of incorporation or
bylaws, (ii) conflict with, or constitute a default (or an event that with
notice or lapse of time or both would become a default) under, result in the
creation of any Lien upon any of the properties or assets of the Company or give
to others any rights of termination, amendment, acceleration or cancellation
(with or without notice, lapse of time or both) of, any agreement or other
understanding to which the Company is a party or by which any property or asset
of the Company is bound or affected, or (iii) subject to the Required Approvals,
conflict with or result in a violation of any law, rule, regulation, order,
judgment, injunction, decree or other restriction of any court or governmental
authority to which the Company is subject (including federal and state
securities laws and regulations and the rules and regulations, assuming the
correctness of the representations and warranties made by the Purchaser herein,
of any self-regulatory organization to which the Company or its securities are
subject, including all applicable Trading Markets), or by which any property or
asset of the Company is bound or affected, except in the case of clauses (ii)
and (iii) such as would not, individually or in the aggregate, have or
reasonably be expected to result in a Material Adverse Effect.
 
(d)           Filings, Consents and Approvals.  The Company is not required to
obtain any consent, waiver, authorization or order of, give any notice to, or
make any filing or registration with, any court or other federal, state, local
or other governmental authority or other Person in connection with the
execution, delivery and performance by the Company of the Transaction Documents
(including the issuance of the Shares), other than (i) filings required by
applicable state securities laws, (ii) the filing of a Notice of Sale of
Securities on Form D with the Commission under Regulation D of the Securities
Act and (iii) those that have been made or obtained prior to the date of this
Agreement (collectively, the “Required Approvals”).
 
(e)           Issuance of the Shares.  The Shares have been duly authorized and,
when issued and paid for in accordance with the terms of the Transaction
Documents, will be duly and validly issued, fully paid and nonassessable, free
and clear of all Liens, other than restrictions on transfer provided for in the
Transaction Documents or imposed by applicable securities laws, and shall not be
subject to preemptive or similar rights of stockholders.  Assuming the accuracy
of the representations and warranties of the Purchaser in this Agreement, the
Shares will be issued in compliance with all applicable federal and state
securities laws.
 
(f)           SEC Reports.  The Company has filed all reports, schedules, forms,
statements and other documents required to be filed by it under the Exchange
Act, including pursuant to Section 13(a) or 15(d) thereof, for the twelve months
preceding the date hereof (the foregoing materials, including the exhibits
thereto and documents incorporated by reference therein, being collectively
referred to herein as the “SEC Reports” and together with this Agreement and the
Schedules to this Agreement (if any), the “Disclosure Materials”).  As of their
respective dates, or to the extent corrected by a subsequent restatement, the
SEC Reports complied in all material respects with the requirements of the
Securities Act and the Exchange Act and the rules and regulations of the
Commission promulgated thereunder.
 
 
5

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. §§ 200.80(b)(4) AND
240.24B-2.  PORTIONS OF THIS AGREEMENT CONSISTING OF ASTERISKS SURROUNDED BY
BRACKETS (I.E. [***]) HAVE BEEN REDACTED AND SUCH REDACTED PORTIONS HAVE BEEN
SEPARATELY FILED WITH THE SECURITIES AND EXCHANGE COMMISSION
 
(g)           Litigation.  There is no Action which (i) adversely affects or
challenges the legality, validity or enforceability of any of the Transaction
Documents or the Shares or (ii) except as specifically disclosed in the SEC
Reports, could, if there were an unfavorable decision, individually or in the
aggregate, have or reasonably be expected to result in a Material Adverse
Effect.
 
(h)           Certain Fees.  No person or entity will have, as a result of the
transactions contemplated by this Agreement, any valid right, interest or claim
against or upon the Company or the Purchaser for any commission, fee or other
compensation pursuant to any agreement, arrangement or understanding entered
into by or on behalf of the Company.  The Company shall pay, and hold the
Purchaser harmless against, any liability, loss or expense (including, without
limitation, attorneys’ fees and out-of-pocket expenses) arising in connection
with any such right, interest or claim.
 
(i)           No Directed Selling Efforts or General Solicitation.  Neither the
Company, nor any of its Affiliates, nor any Person acting on its or their behalf
has conducted any “general solicitation” or “general advertising” (as those
terms are used in Regulation D) in connection with the offer or sale of any of
the Shares.
 
(j)          Intellectual Property.  The Company owns or possesses sufficient
rights to use all patents, trademarks, copyrights, licenses, inventions, trade
secrets and trade names that are currently necessary for the conduct of its
business as now conducted (the “Company Intellectual Property”), except where
the failure to own or possess would not reasonably be expected to have a
Material Adverse Effect.  The Company has not received any written notice of, or
have any actual knowledge of, any infringement by the Company of intellectual
property rights of any third party that, individually or in the aggregate, would
reasonably be expected to have a Material Adverse Effect, and the Company has
not received any written notice of any infringement by a third party of any
Company Intellectual Property that, individually or in the aggregate, would
reasonably be expected to have a Material Adverse Effect.
 
(k)         Sarbanes-Oxley Act.  The Company is in compliance in all material
respects with all applicable provisions of the Sarbanes-Oxley Act of 2002 and
the rules and regulations promulgated in connection therewith, including
Sections 302 and 906 thereof relating to certifications.
 
(l)           No Material Adverse Change.  Since the date of the Company’s 10-Q,
except as described or referred to in the SEC Documents and except for cash
expenditures in the ordinary course of business, there has not been (i) any
change, event, circumstance or development that has resulted in a Material
Adverse Effect, (ii) any dividend or distribution of any kind declared, paid or
made on the capital stock of the Company, or (iii) any loss or damage (whether
or not insured) to the physical property of the Company that has resulted in a
Material Adverse Effect.
 
 
6

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. §§ 200.80(b)(4) AND
240.24B-2.  PORTIONS OF THIS AGREEMENT CONSISTING OF ASTERISKS SURROUNDED BY
BRACKETS (I.E. [***]) HAVE BEEN REDACTED AND SUCH REDACTED PORTIONS HAVE BEEN
SEPARATELY FILED WITH THE SECURITIES AND EXCHANGE COMMISSION
 
3.2      Representations and Warranties of Purchaser.  The Purchaser hereby
represents and warrants as of the date hereof and as of the Closing Date to the
Company as follows:
 
(a)           Organization; Authority.  The Purchaser is an entity duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization with the requisite corporate or partnership
power and authority to enter into and to consummate the transactions
contemplated by the applicable Transaction Documents and otherwise to carry out
its obligations hereunder and thereunder.  The execution, delivery and
performance by the Purchaser of the transactions contemplated by this Agreement
have been duly authorized by all necessary corporate action on the part of the
Purchaser.  This Agreement has been duly executed by the Purchaser, and when
delivered by the Purchaser in accordance with terms hereof, will constitute the
valid and legally binding obligation of the Purchaser, enforceable against it in
accordance with its terms, except as such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation or
similar laws relating to, or affecting generally the enforcement of, creditors’
rights and remedies or by other equitable principles of general application.
 
(b)           Investment Intent.  The Purchaser understands that the Shares are
“restricted securities” and have not been registered under the Securities Act or
any applicable state securities law and is acquiring the Shares for its own
account and not with a view to, or for distributing or reselling such Shares or
any part thereof in violation of the Securities Act or any applicable state
securities laws, without prejudice, however, to the Purchaser’s right, subject
to the provisions of this Agreement, at all times to sell or otherwise dispose
of all or any part of such Shares pursuant to an effective registration
statement under the Securities Act or under an exemption from such registration
and in compliance with applicable federal and state securities laws.  The
Purchaser is acquiring the Shares hereunder in the ordinary course of its
business.  The Purchaser does not presently have any agreement, plan or
understanding, directly or indirectly, with any Person to distribute or effect
any distribution of any of the Shares (or any securities which are derivatives
thereof) to or through any person or entity.
 
(c)           Purchaser Status.  At the time the Purchaser was offered the
Shares, it was, and at the date hereof it is an “accredited investor” as defined
in Rule 501(a) under the Securities Act.  The Purchaser is not a registered
broker-dealer under Section 15 of the Exchange Act.
 
(d)           General Solicitation.  The Purchaser is not purchasing the Shares
as a result of any advertisement, article, notice or other communication
regarding the Shares published in any newspaper, magazine or similar media or
broadcast over television or radio or presented at any seminar or any other
general advertisement.
 
(e)           Experience of the Purchaser.  The Purchaser, either alone or
together with its representatives, has such knowledge, sophistication and
experience in business and financial matters so as to be capable of evaluating
the merits and risks of the prospective investment in the Shares, and has so
evaluated the merits and risks of such investment.  The Purchaser is able to
bear the economic risk of an investment in the Shares and, at the present time,
is able to afford a complete loss of such investment.
 
(f)           Access to Information.  The Purchaser acknowledges that it has had
the opportunity to review the Disclosure Materials and has been afforded (i) the
opportunity to ask such questions as it has deemed necessary of, and to receive
answers from, representatives of the Company concerning the terms and conditions
of the offering of the Shares and the merits and risks of investing in the
Shares; (ii) access to information about the Company and its financial
condition, results of operations, business, properties, management and prospects
sufficient to enable it to evaluate its investment; and (iii) the opportunity to
obtain such additional information that the Company possesses or can acquire
without unreasonable effort or expense that is necessary to make an informed
investment decision with respect to the investment.
 
 
7

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. §§ 200.80(b)(4) AND
240.24B-2.  PORTIONS OF THIS AGREEMENT CONSISTING OF ASTERISKS SURROUNDED BY
BRACKETS (I.E. [***]) HAVE BEEN REDACTED AND SUCH REDACTED PORTIONS HAVE BEEN
SEPARATELY FILED WITH THE SECURITIES AND EXCHANGE COMMISSION
 
(g)           Brokers and Finders.  No Person will have, as a result of the
transactions contemplated by this Agreement, any valid right, interest or claim
against or upon the Company or the Purchaser for any commission, fee or other
compensation pursuant to any agreement, arrangement or understanding entered
into by or on behalf of the Purchaser.
 
(h)           Independent Investment Decision.  The Purchaser has independently
evaluated the merits of its decision to purchase Shares pursuant to the
Transaction Documents.  The Purchaser understands that nothing in this Agreement
or any other materials presented by or on behalf of the Company to the Purchaser
in connection with the purchase of the Shares constitutes legal, tax or
investment advice.  The Purchaser has consulted such legal, tax and investment
advisors as it, in its sole discretion, has deemed necessary or appropriate in
connection with its purchase of the Shares.
 
(i)           Reliance on Exemptions.  The Purchaser understands that the Shares
being offered and sold to it in reliance on specific exemptions from the
registration requirements of United States federal and state securities laws and
that the Company is relying in part upon the truth and accuracy of, and
Purchaser’s compliance with, the representations, warranties, agreements,
acknowledgements and understandings of Purchaser set forth herein in order to
determine the availability of such exemptions and the eligibility of the
Purchaser to acquire the Shares.
 
(j)           No Governmental Review.  The Purchaser understands that no United
States federal or state agency or any other government or governmental agency
has passed on or made any recommendation or endorsement of the Shares or the
fairness or suitability of the investment in the Shares nor have such
authorities passed upon or endorsed the merits of the offering of the Shares.
 
ARTICLE IV.
OTHER AGREEMENTS OF THE PARTIES
 
4.1           (a)           Compliance with Laws.  Notwithstanding any other
provision of this Article IV, the Purchaser covenants that the Shares may be
disposed of only pursuant to an effective registration statement under, and in
compliance with the requirements of, the Securities Act, or pursuant to an
available exemption from, or in a transaction not subject to, the registration
requirements of the Securities Act, and in compliance with any applicable state
and federal securities laws.  In connection with any transfer of the Shares
other than (i) pursuant to an effective registration statement, (ii) to the
Company, (iii) to an Affiliate of the Purchaser, (iv) pursuant to Rule 144
(provided that the Purchaser provides the Company with reasonable assurances (in
the form of seller and broker representation letters) that the Shares may be
sold pursuant to such rule or (v) in connection with a bona fide pledge as
contemplated in Section 4.1(b), except as otherwise provided herein, the Company
may require the transferor thereof to provide to the Company an opinion of
counsel selected by the transferor and reasonably acceptable to the Company, the
form and substance of which opinion shall be reasonably satisfactory to the
Company, to the effect that such transfer does not require registration of such
transferred Shares under the Securities Act.  As a condition of transfer, any
such transferee shall agree in writing to be bound by the terms of this
Agreement and shall have the rights of the Purchaser under this Agreement.
 
(b)           Legends.  Certificates evidencing the Shares shall bear any legend
as required by the “blue sky” laws of any state and a restrictive legend in
substantially the following form:
 
THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS OR BLUE SKY LAWS AS EVIDENCED BY A LEGAL
OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE COMPANY.
 
 
8

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. §§ 200.80(b)(4) AND
240.24B-2.  PORTIONS OF THIS AGREEMENT CONSISTING OF ASTERISKS SURROUNDED BY
BRACKETS (I.E. [***]) HAVE BEEN REDACTED AND SUCH REDACTED PORTIONS HAVE BEEN
SEPARATELY FILED WITH THE SECURITIES AND EXCHANGE COMMISSION
 
Upon Purchaser’s written request, the foregoing legend shall be removed from the
certificates representing the Shares, and the Company shall deliver irrevocable
instructions to the Company’s transfer agent that a certificate without such
legend shall be delivered to Purchaser, if (i) (A) the resale of such Shares are
registered under the registration statement contemplated by Section 4.3, such
registration statement is effective for such transfer and a prospectus meeting
the requirements of Section 10 of the Securities Act is available with respect
to such Shares or (B) the Shares are eligible to be sold pursuant to Rule 144 or
any successor rule and (ii) Purchaser delivers to the Company or its transfer
agent the legended certificate(s) for such shares and customary representations
with respect to the shares as reasonably requested by the Company.  If the
Company is required to issue unlegended certificates pursuant to this Section
4.1(b) the Company shall use its reasonable best efforts to (i) cause its
counsel to deliver to the Company’s transfer agent one or more blanket opinions
to the effect that the removal of such legends in such circumstances may be
effected under the Securities Act and (ii) deliver or cause to be delivered to
Purchaser or its transferee a certificate representing such shares that is free
from all restrictive and other legends within five business days of the
submission by Purchaser of the legended certificates and the representations
required for consummation of such transaction.
 
The Company acknowledges and agrees that the Purchaser may from time to time
pledge, and/or grant a security interest in, some or all of the legended Shares
in connection with applicable securities laws, pursuant to a bona fide margin
agreement in compliance with a bona fide margin loan.  Such a pledge would not
be subject to approval or consent of the Company and no legal opinion of legal
counsel to the pledgee, secured party or pledgor shall be required in connection
with the pledge, but such legal opinion shall be required in connection with a
subsequent transfer or foreclosure following default by the Purchaser transferee
of the pledge.  No notice shall be required of such pledge, but Purchaser’s
transferee shall promptly notify the Company of any such subsequent transfer or
foreclosure.  The Purchaser acknowledges that the Company shall not be
responsible for any pledges relating to, or the grant of any security interest
in, any of the Shares or for any agreement, understanding or arrangement between
the Purchaser and its pledgee or secured party.  At the Purchaser’s expense, the
Company will execute and deliver such reasonable documentation as a pledgee or
secured party of Shares may reasonably request in connection with a pledge or
transfer of the Shares, including the preparation and filing of any required
prospectus supplement under Rule 423(b)(3) of the Securities Act or other
applicable provision of the Securities Act to appropriately amend the list of
selling stockholders thereunder.  The Purchaser acknowledges and agrees that any
Shares subject to a pledge or security interest as contemplated by this Section
4.1(b) shall continue to bear the legend set forth in this Section 4.1(b) and be
subject to the restrictions on transfer set forth in Section 4.1(a).
 
4.2           Reservation of Common Stock.  The Company shall maintain a reserve
from its duly authorized shares of Common Stock for issuance pursuant to the
Transaction Documents in such amount as may be required to fulfill its
obligations in full under the Transaction Documents.  In the event that at any
time the then authorized shares of Common Stock are insufficient for the Company
to satisfy its obligations in full under the Transaction Documents, the Company
shall promptly take such actions as may be required to increase the number of
authorized shares.
 
 
9

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. §§ 200.80(b)(4) AND
240.24B-2.  PORTIONS OF THIS AGREEMENT CONSISTING OF ASTERISKS SURROUNDED BY
BRACKETS (I.E. [***]) HAVE BEEN REDACTED AND SUCH REDACTED PORTIONS HAVE BEEN
SEPARATELY FILED WITH THE SECURITIES AND EXCHANGE COMMISSION
 
4.3           Registration.
 
(a)           Right to Piggyback.  If the Company shall determine to register
for sale any of its securities for its own account or for the account of others
(each a “Piggyback Registration”), other than (i) a registration relating solely
to employee benefit plans or securities issued or issuable to employees,
directors, consultants (to the extent the securities owned or to be owned by
such consultants could be registered on Form S-8) or any of their family members
(including a registration on Form S-8), or (ii) a registration relating solely
to a Rule 145 transaction (under the Securities Act) or a registration on Form
S-4 in connection with a merger, acquisition, divestiture, reorganization, or
similar event, the Company shall promptly give to the Purchaser written notice
thereof (and in no event shall such notice be given less than ten (10) calendar
days prior to the filing of such registration statement), and, upon the written
request of the Purchaser within thirty (30) days after the giving of such
notice, will use its best efforts to include in such Piggyback Registration (and
any related qualification under blue sky laws or other compliance) the Shares
purchased by the Purchaser pursuant to this Agreement (or any other securities
of the Company, including but not limited to any securities convertible or
exchangeable into shares of Common Stock or options, warrants or other rights to
acquire Common Stock issued to the Purchaser in lieu of such Shares or
thereafter acquired by the Purchaser pursuant to a stock split, stock dividend,
recapitalization, reverse merger or similar transaction in connection with such
Shares) (the “Registrable Securities”), specified in a written request or
requests, made within five (5) calendar days after receipt of such written
notice from the Company, by the Purchaser.  The Company shall determine for
reasons of complying with limitations on the maximum number of shares of Common
Stock permitted to be registered in a Piggyback Registration by the staff of the
Commission pursuant to Rule 415 promulgated under the Securities Act, the exact
number of Registrable Securities to be included in any Piggyback
Registration.  It shall be a condition precedent to the obligations of the
Company to complete the registration pursuant to this Agreement with respect to
the Registrable Securities that the Purchaser shall furnish to the Company such
information regarding itself, the Registrable Securities held by it and the
intended method of disposition of the Registrable Securities held by it as shall
be reasonably required to effect the effectiveness of the registration of such
Registrable Securities and shall execute such documents in connection with such
registration as the Company may reasonably request.  However, the Company may,
without the consent of the Purchaser, withdraw such registration statement prior
to its becoming effective if the Company has elected to abandon the proposal to
register the securities proposed to be registered thereby.
 
(b)           Underwriting Requirements.  The Company shall not be required to
include any of the Purchaser’s Registrable Securities in any Piggyback
Registration involving an underwriting unless the Purchaser accepts the terms of
the underwriting as agreed upon between the Company and its underwriters, and
then only in such quantity as the underwriters in their sole discretion
determine will not jeopardize the success of the Piggyback Registration.  If the
total number of securities, including Registrable Securities, requested by the
Company’s stockholders to be included in such offering exceeds the number of
securities to be sold (other than by the Company) that the underwriters in their
reasonable discretion determine is compatible with the success of the Piggyback
Registration, then the Company shall be required to include in the Piggyback
Registration only that number of such securities, including Registrable
Securities, which the underwriters and the Company in their sole discretion
determine will not jeopardize the success of the offering.
 
(c)           Registration Expenses The Company shall bear all expenses in
connection with the registration of the Registrable Securities, regardless of
whether the corresponding registration statement becomes effective, including
without limitation:  (i) all registration and filing fees and expenses; (ii)
fees and expenses of compliance with federal securities and state “blue sky” or
securities laws; (iii) expenses of printing or copying; (iv) all application and
filing fees, if any, in connection with listing of the Registrable Securities
with a recognized stock exchange; and (v) all fees and disbursements of counsel
of the Company and independent certified public accountants of the Company;
provided, however, that the Purchaser shall be responsible for paying the
underwriting commissions or brokerage fees, taxes of any kind (including,
without limitation, transfer taxes) applicable to any disposition, sale or
transfer of Purchaser’s Registrable Securities, and fees and expenses, if any,
of counsel or other advisors to Purchaser.  The Company shall, in any event,
bear its internal expenses (including, without limitation, all salaries and
expenses of its officers and employees performing legal or accounting duties)
 
 
10

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. §§ 200.80(b)(4) AND
240.24B-2.  PORTIONS OF THIS AGREEMENT CONSISTING OF ASTERISKS SURROUNDED BY
BRACKETS (I.E. [***]) HAVE BEEN REDACTED AND SUCH REDACTED PORTIONS HAVE BEEN
SEPARATELY FILED WITH THE SECURITIES AND EXCHANGE COMMISSION
 
(d)           Indemnification.
 
(i)           The Company will indemnify and hold the Purchaser and its
directors, officers, shareholders, partners, employees and agents (each, an
“Purchaser Party”) harmless from any and all losses, liabilities, obligations,
claims, contingencies, damages, costs and expenses, including all judgments,
amounts paid in settlements, court costs, and reasonable attorneys’ fees and
costs of investigation (collectively, “Losses”) that any such Purchaser Party
may suffer or incur as a result of or relating to any misrepresentation, breach,
or inaccuracy of any representation, warranty, covenant, or agreement made by
the Company in any Piggyback Registration in which the Purchaser is
participating and any other documents delivered in connection therewith.
 
(ii)           In connection with any Piggyback Registration in which the
Purchaser is participating, the Purchaser agrees to indemnify and hold the
Company and its directors, officers, shareholders, partners, employees and
agents (each, a “Company Party”) harmless from any and all Losses that such
Company Party may suffer or incur as a result of any misrepresentation, breach,
or inaccuracy of any representation, warranty, covenant, or agreement made by
the Purchaser in any document delivered by the Purchaser in connection
therewith.
 
ARTICLE V.
CONDITIONS PRECEDENT TO CLOSING


5.1           Conditions Precedent to the Obligations of the Purchaser to
Purchase Shares.  The obligation of the Purchaser to acquire Shares at each
Closing is subject to the fulfillment on or prior to the applicable Closing
Date, of each of the following conditions, any of which may be waived by the
Purchaser:
 
(a)           Representations and Warranties.  The representations and
warranties of the Company contained herein shall be true and correct in all
material respects (except to the extent that any such representation or warranty
is already qualified by materiality, in which case it shall be true and correct
in all respects) as of the date when made and as of the Closing Date, as though
made on and as of such date;
 
(b)           Performance.  The Company shall have performed, satisfied and
complied in all material respects with all covenants, agreements and conditions
required by the Transaction Documents to be performed, satisfied or complied
with by it at or prior to the Closing;
 
(c)           No Injunction.  No statute, rule, regulation, executive order,
decree, ruling or injunction shall have been enacted, entered, promulgated or
endorsed by any court or governmental authority of competent jurisdiction that
prohibits the consummation of any of the transactions contemplated by the
Transaction Documents;
 
 
11

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. §§ 200.80(b)(4) AND
240.24B-2.  PORTIONS OF THIS AGREEMENT CONSISTING OF ASTERISKS SURROUNDED BY
BRACKETS (I.E. [***]) HAVE BEEN REDACTED AND SUCH REDACTED PORTIONS HAVE BEEN
SEPARATELY FILED WITH THE SECURITIES AND EXCHANGE COMMISSION
 
(d)           Consents.  The Company shall have obtained in a timely fashion any
and all consents, permits, approvals, registrations and waivers necessary or
appropriate for consummation of the purchase and sale of the Shares, all of
which shall be and remain so long as necessary in full force and effect;
 
(e)           Company Deliverables.  The Company shall have delivered the
Company Deliverables in accordance with Section 2.3(a); and
 
(f)           Compliance Certificate.  The Company shall have delivered to the
Purchaser a certificate, dated as of the Closing Date and signed by its Chief
Executive Officer or its Chief Financial Officer, dated as of the Closing Date,
certifying to the fulfillment of the conditions specified in Sections 5.1(a) and
(b).
 
5.2           Conditions Precedent to the Obligations of the Company to sell
Shares.  The Company’s obligation to sell and issue the Shares at each Closing
is subject to the fulfillment to the satisfaction of the Company on or prior to
the Closing Date of the following conditions, any of which may be waived by the
Company:
 
(a)           Representations and Warranties.  The representations and
warranties made by the Purchaser in Section 3.2 hereof shall be true and correct
in all material respects as of the date when made, and as of the Closing Date as
though made on and as of such date;
 
(b)           Performance.  The Purchaser shall have performed, satisfied and
complied in all material respects with all covenants, agreements and conditions
required by the Transaction Documents to be performed, satisfied or complied
with by the Purchaser at or prior to the Closing;
 
(c)           No Injunction.  No statute, rule, regulation, executive order,
decree, ruling or injunction shall have been enacted, entered, promulgated or
endorsed by any court or governmental authority of competent jurisdiction that
prohibits the consummation of any of the transactions contemplated by the
Transaction Documents; and
 
(d)           Purchaser Deliverables.  The Purchaser shall have delivered its
Purchaser Deliverables in accordance with Section 2.3(b).
 
ARTICLE VI.
MISCELLANEOUS
 
6.1           Publicity.  The parties recognize that each party may from time to
time desire to issue press releases and make other public statements or
disclosures regarding the subject matter of this Agreement.  In such event, the
party desiring to issue a press release or make a public statement or disclosure
shall provide the other party with a copy of the proposed press release,
statement or disclosure for review and prior written consent, which consent
shall not be unreasonably withheld, conditioned or delayed.  Notwithstanding the
foregoing, a party may (a) disclose the existence and terms of this Agreement
under obligations of confidentiality to agents, advisors, contractors,
investors, acquirors and sublicensees, and to potential agents, advisors,
contractors, investors, acquirors and sublicensees, in connection with such
party’s activities hereunder or its financing or strategic activities and (b)
disclose the existence, terms and subject matter of this Agreement where
required, as reasonably determined by the disclosing party, by applicable law or
regulation, including without limitation the securities laws, by applicable
stock exchange or stock market rule or by order of a court or other legal
process; provided that, in the case of this clause (b) only, the announcing
party shall use reasonable efforts to provide the other party with a copy of the
proposed text of such announcement sufficiently in advance of the scheduled
release or publication thereof to afford such other party a reasonable
opportunity to review and comment upon the proposed text prior to such public
announcement; and provided, further, that, the failure of such other party or
its counsel to respond to such proposed announcement prior to the scheduled
release shall be deemed approval of same and no such review and comment shall
inhibit the announcing party from complying with applicable law or regulation,
including without limitation the securities laws, applicable stock exchange or
stock market rules or an order of a court or other legal process
 
 
12

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. §§ 200.80(b)(4) AND
240.24B-2.  PORTIONS OF THIS AGREEMENT CONSISTING OF ASTERISKS SURROUNDED BY
BRACKETS (I.E. [***]) HAVE BEEN REDACTED AND SUCH REDACTED PORTIONS HAVE BEEN
SEPARATELY FILED WITH THE SECURITIES AND EXCHANGE COMMISSION
 
6.2           Fees and Expenses.  The Company and the Purchaser shall each pay
the fees and expenses of their respective advisers, counsel, accountants and
other experts, if any, and all other expenses incurred by such party in
connection with the negotiation, preparation, execution, delivery and
performance of this Agreement.  The Company shall pay all Transfer Agent fees,
stamp taxes and other taxes and duties levied in connection with the sale and
issuance of the Shares to the Purchaser.
 
6.3           Entire Agreement.  The Transaction Documents, together with the
exhibits and Schedules thereto, contain the entire understanding of the parties
with respect to the subject matter hereof and supersede all prior agreements,
understandings, discussions and representations, oral or written, with respect
to such matters, which the parties acknowledge have been merged into such
documents, exhibits and schedules.  At or after the Closing, and without further
consideration, the Company and the Purchaser will execute and deliver to the
other such further documents as may be reasonably requested in order to give
practical effect to the intention of the parties under the Transaction
Documents.
 
6.4           Notices.  Any and all notices or other communications or
deliveries required or permitted to be provided hereunder shall be in writing
and shall be deemed given and effective on the earliest of (a) the date of
transmission, if such notice or communication is delivered via facsimile
(provided the sender receives a machine-generated confirmation of successful
transmission) at the facsimile number specified in this section prior to 5:00
p.m. (Pacific Time) on a Business Day, (b) the next Business Day after the date
of transmission, if such notice or communication is delivered via facsimile at
the facsimile number specified in this Section on a day that is not a Business
Day or later than 5:00 p.m. (Pacific Time) on any Business Day, (c) the Business
Day following the date of mailing, if sent by U.S. nationally recognized
overnight courier service with next day delivery specified, or (d) upon actual
receipt by the party to whom such notice is required to be given.  The address
for such notices and communications shall be as follows:
 
If to the Company:               AtheroNova Inc.
2301 Dupont Drive, Suite 525
Irvine, CA 92612
Telephone No.: (949) 476-1100
Facsimile No.: (949) 476-1122
Attention: Chief Executive Officer


With a copy to:                     Stubbs Alderton & Markiles, LLP
15260 Ventura Boulevard, 20th Floor
Sherman Oaks, CA 91403
Telephone No.: (818) 444-4500
Facsimile No.: (818) 444-6303
Attention: Gregory Akselrud
 
 
13

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. §§ 200.80(b)(4) AND
240.24B-2.  PORTIONS OF THIS AGREEMENT CONSISTING OF ASTERISKS SURROUNDED BY
BRACKETS (I.E. [***]) HAVE BEEN REDACTED AND SUCH REDACTED PORTIONS HAVE BEEN
SEPARATELY FILED WITH THE SECURITIES AND EXCHANGE COMMISSION


 
If to the Purchaser:
To the address set forth under Purchaser’s name on the signature page hereof;



or such other address as may be designated in writing hereafter, in the same
manner, by such Person.
 
6.5           Amendments; Waivers; No Additional Consideration.  No provision of
this Agreement may be waived or amended except in a written instrument signed,
in the case of an amendment, by the Company and the Purchaser or, in the case of
a waiver, by the party against whom enforcement of any such waiver is
sought.  No waiver of any default with respect to any provision, condition or
requirement of this Agreement shall be deemed to be a continuing waiver in the
future or a waiver of any subsequent default or a waiver of any other provision,
condition or requirement hereof, nor shall any delay or omission of either party
to exercise any right hereunder in any manner impair the exercise of any such
right.
 
6.6           Construction.  The headings herein are for convenience only, do
not constitute a part of this Agreement and shall not be deemed to limit or
affect any of the provisions hereof.  The language used in this Agreement will
be deemed to be the language chosen by the parties to express their mutual
intent, and no rules of strict construction will be applied against any
party.  This Agreement shall be construed as if drafted jointly by the parties,
and no presumption or burden of proof shall arise favoring or disfavoring any
party by virtue of the authorship of any provisions of this Agreement or any of
the Transaction Documents.
 
6.7           Successors and Assigns.  The provisions of this Agreement shall
inure to the benefit of and be binding upon the parties and their successors and
permitted assigns.  This Agreement, or any rights or obligations hereunder, may
not be assigned by the Company without the prior written consent of the
Purchaser.  The Purchaser may assign its rights hereunder in whole or in part to
any Person to whom Purchaser assigns or transfers any Shares in compliance with
this agreement and applicable law, provided such transferee shall agree in
writing to be bound, with respect to the transferred Shares, by the terms and
conditions of this Agreement that apply to the “Purchaser”.
 
6.8           No Third-Party Beneficiaries.  This Agreement is intended for the
benefit of the parties hereto and their respective successors and permitted
assigns and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person, except each Purchaser Party and Company Party is an
intended third party beneficiary of Section 4.3(c) and may enforce the
provisions of such sections directly against the parties with obligations
thereunder.
 
6.9           Governing Law.  All questions concerning the construction,
validity, enforcement and interpretation of this Agreement shall be governed by
and construed and enforced in accordance with the internal laws of the State of
Delaware, without regard to the principles of conflicts of law thereof.  Each
party agrees that all Proceedings concerning the interpretations, enforcement
and defense of the transactions contemplated by this Agreement and any other
Transaction Documents (whether brought against a party hereto or its respective
Affiliates, employees or agents) shall be commenced exclusively in the federal
or state courts located in the County of Orange, California (“California
Courts”).  Each party hereto hereby irrevocably submits to the exclusive
jurisdiction of the California Courts for the adjudication of any dispute
hereunder or in connection herewith or with any transaction contemplated hereby
or discussed herein (including with respect to the enforcement of any of the
Transaction Documents), and hereby irrevocably waives, and agrees not to assert
in any Proceeding, any claim that it is not personally subject to the
jurisdiction of any such California Court, or that such Proceeding has been
commenced in an improper or inconvenient forum.  Each party hereto hereby
irrevocably waives personal service of process and consents to process being
served in any such Proceeding by mailing a copy thereof via registered or
certified mail or overnight delivery (with evidence of delivery) to such party
at the address in effect for notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof.  Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law.  Each party hereto hereby
irrevocably waives, to the fullest extent permitted by applicable law, any and
all right to trial by jury in any legal proceeding arising out of or relating to
this Agreement or the transactions contemplated hereby.  If either party shall
commence a Proceeding to enforce any provisions of a Transaction Document, then
the prevailing party in such Proceeding shall be reimbursed by the other party
for its reasonable attorneys’ fees and other costs and expenses incurred with
the investigation, preparation and prosecution of such Proceeding.
 
 
14

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. §§ 200.80(b)(4) AND
240.24B-2.  PORTIONS OF THIS AGREEMENT CONSISTING OF ASTERISKS SURROUNDED BY
BRACKETS (I.E. [***]) HAVE BEEN REDACTED AND SUCH REDACTED PORTIONS HAVE BEEN
SEPARATELY FILED WITH THE SECURITIES AND EXCHANGE COMMISSION
 
6.10           Survival.  Subject to applicable statute of limitations, the
representations, warranties, agreements and covenants contained herein shall
survive the Closing and the delivery of the Shares.
 
6.11           Execution.  This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart.  In the event that any signature is
delivered by facsimile transmission, or by e-mail delivery of a “pdf” format
data file, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile signature page were an original thereof.
 
6.12           Severability.  If any provision of this Agreement is held to be
invalid or unenforceable in any respect, the validity and enforceability of the
remaining terms and provisions of this Agreement shall not in any way be
affected or impaired thereby and the parties will attempt to agree upon a valid
and enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.
 
6.13           Replacement of Shares.  If any certificate or instrument
evidencing any Shares is mutilated, lost, stolen or destroyed, the Company shall
issue or cause to be issued in exchange and substitution for and upon
cancellation thereof, or in lieu of and substitution therefor, a new certificate
or instrument, but only upon receipt of evidence reasonably satisfactory to the
Company and the Transfer Agent of such loss, theft or destruction and the
execution by the holder thereof of a customary lost certificate affidavit of
that fact and an agreement to indemnify and hold harmless the Company and the
Transfer Agent for any losses in connection therewith or, if required by the
Transfer Agent, a bond in such form and amount as is reasonably required by the
Transfer Agent.  The applicants for a new certificate or instrument under such
circumstances shall also pay any reasonable third-party costs associated with
the issuance of such replacement Shares.  If a replacement certificate or
instrument evidencing any Shares is requested due to a mutilation thereof, the
Company may require delivery of such mutilated certificate or instrument as a
condition precedent to any issuance of a replacement.
 
6.14           Remedies.  In addition to being entitled to exercise all rights
provided herein or granted by law, including recovery of damages, the Purchaser
and the Company will be entitled to specific performance under the Transaction
Documents.  The parties agree that monetary damages may not be adequate
compensation for any loss incurred by reason of any breach of obligations
described in the foregoing sentence and hereby agree to waive in any action for
specific performance of any such obligation (other than in connection with any
action for a temporary restraining order) the defense that a remedy at law would
be adequate.
 
6.15           Payment Set Aside.  To the extent that the Company makes a
payment or payments to the Purchaser pursuant to any Transaction Document or the
Purchaser enforces or exercises its rights thereunder, and such payment or
payments or the proceeds of such enforcement or exercise or any part thereof are
subsequently invalidated, declared to be fraudulent or preferential, set aside,
recovered from, disgorged by or are required to be refunded, repaid or otherwise
restored to the Company, a trustee, receiver or any other person under any law
(including, without limitation, any bankruptcy law, state or federal law, common
law or equitable cause of action), then to the extent of any such restoration
the obligation or part thereof originally intended to be satisfied shall be
revived and continued in full force and effect as if such payment had not been
made or such enforcement or setoff had not occurred.
 
 
15

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. §§ 200.80(b)(4) AND
240.24B-2.  PORTIONS OF THIS AGREEMENT CONSISTING OF ASTERISKS SURROUNDED BY
BRACKETS (I.E. [***]) HAVE BEEN REDACTED AND SUCH REDACTED PORTIONS HAVE BEEN
SEPARATELY FILED WITH THE SECURITIES AND EXCHANGE COMMISSION
 
6.16           Adjustments in Share Numbers and Prices. In the event of any
stock split, subdivision, dividend or distribution payable in shares of Common
Stock (or other securities or rights convertible into, or entitling the holder
thereof to receive directly or indirectly shares of Common Stock), combination
or other similar recapitalization or event occurring after the date hereof, each
reference in any Transaction Document to a number of shares or a price per share
shall be amended to appropriately account for such event.
 
6.17           Termination. This Agreement may be terminated and the sale and
purchase of the Shares abandoned at any time prior to the Initial Closing by
either the Company or the Purchaser (with respect to itself only) upon written
notice to the other, if the Initial Closing has not been consummated on or prior
to 5:00 p.m. (Pacific Time) on the Outside Date; provided, however, that the
right to terminate this Agreement under this Section 6.16 shall not be available
to any Person whose failure to comply with its obligations under this Agreement
has been the cause of or resulted in the failure of the Initial Closing to occur
on or before such time.  Nothing in this Section 6.16 shall be deemed to release
any party from any liability for any breach by such party of the terms and
provisions of this Agreement or the other Transaction Documents or to impair the
right of any party to compel specific performance by any other party of its
obligations under this Agreement or the other Transaction Documents.  Upon a
termination in accordance with this section, the Company and the Purchaser shall
not have any further obligation or liability (including arising from such
termination) to the other.
 


 
Signature Page Follows
 
 
16

--------------------------------------------------------------------------------

 


CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. §§ 200.80(b)(4) AND
240.24B-2.  PORTIONS OF THIS AGREEMENT CONSISTING OF ASTERISKS SURROUNDED BY
BRACKETS (I.E. [***]) HAVE BEEN REDACTED AND SUCH REDACTED PORTIONS HAVE BEEN
SEPARATELY FILED WITH THE SECURITIES AND EXCHANGE COMMISSION

 
IN WITNESS WHEREOF, the parties hereto have caused this Stock Purchase Agreement
to be duly executed by their respective authorized signatories as of the date
first indicated above.
 
AtheroNova Inc.

       
 
By:
/s/ Thomas W. Gardner     Name: Thomas W. Gardner     Title:  CEO, Chairman    
     







 



 
[OOO CardioNova]

       
 
By:
/s/ Andrey Boldyrev     Name: Andrey Boldyrev     Title:  General Director      
   









 
 
 

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. §§ 200.80(b)(4) AND
240.24B-2.  PORTIONS OF THIS AGREEMENT CONSISTING OF ASTERISKS SURROUNDED BY
BRACKETS (I.E. [***]) HAVE BEEN REDACTED AND SUCH REDACTED PORTIONS HAVE BEEN
SEPARATELY FILED WITH THE SECURITIES AND EXCHANGE COMMISSION


EXHIBIT A


DRUG SUPPLY EXPENSES




[***]


 